Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00146-CV

                      IN THE INTEREST OF T.R.Z., J.M.A., H.A.A., and I.A.

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-03206
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 28, 2013

AFFIRMED

           This is an appeal from the trial court’s termination of Appellant I.A. Sr.’s parental rights

to T.R.Z., J.M.A., H.A.A., and I.A. The trial court terminated Appellant’s parental rights based

on grounds set forth in Texas Family Code section 161.001.               See TEX. FAM. CODE ANN.

§ 161.001(1)(E), (N), (O), (Q) (West Supp. 2012). The court also determined that terminating

Appellant’s parental rights was in the best interest of each child: T.R.Z., J.M.A., H.A.A., and I.A.

See id. § 161.001(2) (West 2008).

           Appellant’s court-appointed attorney filed a brief containing a professional evaluation of

the record and demonstrating there are no arguable grounds to be advanced. Therefore, counsel

concludes the appeal is without merit. See Fletcher v. Dep’t of Family & Protective Servs., 277
S.W.3d 58, 64 (Tex. App.—Houston [1st Dist.] 2009, no pet.) (affirming a judgment because the
                                                                                  04-13-00146-CV


judgment could be upheld on an unchallenged ground). The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—

Dallas 2009, pet. denied) (applying Anders procedure in an appeal from termination of parental

rights); In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no pet.); In re

RR, No. 04–03–00096–CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21, 2003,

no pet.) (mem. op.); In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001, no pet.). Counsel

provided Appellant with a copy of the Anders brief and informed him of his right to review the

record and file a pro se brief. Appellant has not filed a pro se brief.

       After reviewing the record, we agree that the appeal is frivolous and without merit. The

judgment of the trial court is affirmed, and counsel’s motion to withdraw is granted. See Nichols

v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).



                                                   Patricia O. Alvarez, Justice




                                                 -2-